DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both “fixing frame 112” and “hollow portions 112.” See pars [0020].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because lead lines for both reference characters “142” in Fig. 7 appears to identify two distinct structures (see excerpt below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

    PNG
    media_image1.png
    384
    551
    media_image1.png
    Greyscale

Excerpt of Fig. 7 (from Drawing filed December 23, 2019)
Specification
The disclosure is objected to because of the following informalities:  
[0046] In addition, as illustrated in FIG. 7, in the electrical dust collecting apparatus 1000 according to the present invention, the electrification electrode fixing member 140 and the connection frame 113 may be used as components for fixing the electrification electrode 130 [emphasis added].
.  
Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
For claim 1, “an electrification plate; and an electrode rod”;
For claim 2, “[[an]] the electrification plate forming the electrification holes” (see antecedent in claim 1, l. 5);
For claim 4, “a pair of the electrification plate”; 
For claim 5, “a pair of electrifications ; and 
For claims 2-16, “[[an]] the electrical dust collecting apparatus.”  
Appropriate correction is required.
Furthermore, the claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Interpretation
 Claim 4 is interpreted as follows:  The electrification device for [[an]] the electrical dust collecting apparatus of claim 3, wherein the electrification plate includes overlapping curved portions [is] formed by processing overlapping portions between circumferential surfaces of the electrification holes in a curved form.  
The phrase “[is] formed by processing overlapping portions between circumferential surfaces of the electrification holes in a curved form” is interpreted as a In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
Since the limitation "a electrification electrode fixing member" first appeared in line 3 of claim 11, claim 12 is interpreted to depend from claim 11 as follows:  The electrification device for [[an]]the electrical dust collecting apparatus of claim 11…” 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "an electrode rod connecting the electrification pins to each other are formed integrally with each other [emphasis added]" in lines 7-8 . The language "to each other are formed integrally with each other" used in the phrase is ambiguous and raises the following questions:  Is the electrode rod and the 
Claim 7 recites "a plurality of circles overlap each other" in line 3 and "the overlapping circles" in line 5.  Claim 7 is linked to claim 3 that recites "circles overlap each other" in line 4.  It is not clear if the recitations, stated previously, in claim 7 refer to the recitation in claim 3 or are distinct from the recitation in claim 3.  Claim 7 is indefinite.  For examination on the merits, the recitation in claim 3 is interpreted as the antecedent for the recitations in claim 7.
Claim 12 recites the limitation "the electrification electrode fixing member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  However, if claim 12 depends from claim 11, as interpreted above in the “Claim Interpretation” section, then antecedent basis would be sufficient.  
Claim 12 recites the limitation "second protrusion support portions" in line 2.  It is unclear whether or not this claim limitation requires "first protrusion support portions."  For examination on the merits, claim 12 is interpreted as follows:  “wherein the a protrusion support portions alternately supporting both surfaces of the electrode rod in a length direction.”
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofvendahl (US 10639968).
For claim 1, as interpreted, Lofvendahl an electrification device (25 in Fig. 5) for an electrical dust collecting apparatus, applying electric charges to dust particles introduced from the outside, comprising electrification holes (27 in Fig. 5) opened in an introduction direction of dust to pass the dust therethrough; and an electrification electrode (structure containing 29 in Fig. 5) in which electrification pins (29) formed at centers of the electrification holes and applying the electric charges to the dust particles introduced into an electrification plate (31 in Fig. 5); and an electrode rod (55) 
For claim 2, as interpreted, the prior art is relied upon as set forth above, Lofvendahl further discloses [[an]] the electrification frame having a frame shape (carrier structure 51 in Fig. 5) and an electrification plate forming the electrification holes (31). 
For claim 16, Lofvendahl also discloses the electrical dust collecting apparatus comprising the electrification device and a dust collecting device collecting the dust particles electrified in the electrification device by an electrical attractive force (col 7, l. 22-41), whereas the dust collecting device uses electrostatic attraction to filter out particles.
For claim 17, Lofvendahl also discloses the electrical dust collecting device is a filter passing only air therethrough and collecting only the dust particles (col 7, l. 22-41).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lofvendahl.
For claim 3, as interpreted, Lofvendahl is relied on as set forth above and discloses the electrification plate has a predetermined height in a direction in which the dust particles are introduced into the electrification frame and the electrification holes have a shape bent in a selected direction perpendicular to the direction in which the dust particles are introduced (Fig. 5).  Regarding said electrification holes, Lofvendahl does not explicitly state a shape in which circles overlap each other; however, Lofvendahl does teach “the shape of the discharge units 27 [i.e., the electrification holes] may be different as compared to the illustrated embodiments. The grounding elements [i.e., the electrification plate] may e.g. have a square, rectangular, hexagonal or other polygonal shape, an elliptic or oval shape” (col. 9, ll. 9-20).  The shape in which circles overlap is considered a change in shape and requires only ordinary skill in the art, and hence is considered routine and a matter of choice obvious to a person of ordinary skill in the art, absent demonstrated criticality.  See MPEP § 2144.04(IV)(B).  
For claim 4, as interpreted (see above), Lofvendahl is relied on as set forth above.  The recitation “the electrification plate includes overlapping curved portions” is considered a change in shape and requires only ordinary skill in the art, and hence is considered routine and a matter of choice obvious to a person of ordinary skill in the art, absent demonstrated criticality.  See MPEP § 2144.04(IV)(B).  Consequently, it would have been a readily obvious design choice to one having ordinary skill in the art at the effective filing date of the instant invention for the electrification plate of the electrification device of Lofvendahl includes overlapping curved portions since Lofvendahl teaches various shapes for the electrification plate (col. 9, ll. 9-20).  Also see claim 3 above.  
For claim 5, as interpreted, Lofvendahl is relied on as set forth above and further discloses wherein a pair of electrification plates disposed at both sides in the selected direction are bent to form the electrification holes that illustrates two pairs of electrification plates (Fig. 5; col. 9, l. 19).  
For claim 6, Lofvendahl is relied on as set forth above and discloses one electrification plate (31) is bent to form the electrification holes (27).  See claims 3 and 5 above.
For claim 7, as interpreted, Lofvendahl is relied on as set forth above in claim 3 and discloses further the electrode rod is lengthily formed in the electrification holes (Fig. 5).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lofvendahl in view of Zahedi (US 8889079).
Lofvendahl is relied on as set forth above.  Lofvendahl illustrates the electrification electrode is formed of one plate in Fig. 5  (“a…element” col. 5, ll. 39-40)  but does not appear to disclose that the one plate electrification electrode is formed by metal.  Zahedi discloses an electrification electrode formed by one metal plate (col. 2, 19-26).  Zahedi continues to disclose the electrification electrodes (5) cooperates with the electrification pins (4) to form a very efficient, uniform ionizing assembly.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the one metal plate of in Lofvendahl to have a very efficient, uniform ionizing assembly as exemplified by Zahedi.
   Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 8, as interpreted, Lofvendahl fails to teach or fairly suggest the electrical dust collecting apparatus of claim 7, comprising a fixing frame including hollow portions formed to correspond to the electrification holes of the electrification plate and formed at one side end portion or both ends of the electrification plate in a height direction to fix the electrification plate to the electrification frame.  Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:  US 10384517, US 10414247, US 11161395, US 5456741, and US 4602921 each teaches an electrification device for an electrical dust collecting apparatus comprising electrification holes, an electrification electrode, electrification pins formed at centers of the electrification holes, an electrification plate, and an electrode rod, additionally, US 10384517 and US 10414247 disclose an electrical dust collecting apparatus; US 1344330 discloses the electrification plate includes overlapping curved portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 20, 2021